Citation Nr: 1505957	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  07-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in August 2009, at which time it was remanded for further development.  It is now returned to the Board.


REMAND

In August 2009, the Board remanded this claim appeal to provide a medical examination, noting that the Veteran was incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstance of confinement as those individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

A review of the record shows that the RO attempted to schedule the required examination.  Prison officials advised the RO that they were unable to transport the Veteran to a VA Medical Center (VAMC).  They indicated that VA could send personnel to the prison to perform the examination.  As demonstrated in email correspondence between VA facilities, there are no VA doctors or fee-based examiners willing or able to go to the prison for an examination.  Subsequent email correspondence indicates that neither the prison nor the Tennessee Department of Corrections responded to requests regarding whether the examination could be provided by a prison mental health provider.  However, the RO did not adequately document any attempts to provide an examination at the prison by prison medical providers at VA expense.  A remand is required to arrange the requested examination.

Finally, the Board notes that a November 2014 BVA letter to the Veteran at a facility where he had been incarcerated was returned and marked that the Veteran was no longer at that facility.  The RO should attempt to verify where the Veteran is presently incarcerated, or if he has been released, present an opportunity to conduct the examination at a VA facility.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to verify the current severity of the PTSD.  The examiner must review the claims file and should note that review in the report.

(a) If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible. 

(b) If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which is the most feasible option.  

(c) All attempts to fulfill these requests should be documented in the claims file.  If requests are refused by the detention facility where the Veteran is being held, a note to that effect should be placed in the claims folder.

(d) The examiner should specifically provide a full multi- axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disorder.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the correctional facility mental health treatment records.  The examiner should discuss the symptoms exhibited and the impairment resulting from those symptoms.  The examiner should describe the impact of the Veteran's PTSD on occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including the ability to obtain and maintain employment. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, with consideration of all information and evidence obtained since the issuance of the April 2014 supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

